Title: From Thomas Jefferson to John Barnes, 26 May 1799
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello May. 26. 99.

A neighbor of mine having a right to some military lands, I carried his papers to Philadelphia; but when presented at the War office they could not be passed for want of some formalities a first and second time. I think they now fulfill all the requisitions of the law; and I must ask the favor of you to present them at the war office to the proper clerk & to obtain from him the paper usually given, which I will thank you to transmit by the first post after it can be obtained,  [as] the claimant’s son waits only for this paper to set out to the country where the lands lie. the several notes on the papers will shew what has been done before in this. I am with great esteem Dr Sr.
Your friend & servt

Th: Jefferson

